ANNUAL AND SPECIAL MEETING OF SHAREHOLDERS OF BONTAN CORPORATION INC. TO BE HELD AT 47 Avenue Road, Suite 200, Toronto, Ontario, on Friday, December 19th 2008, at 9 a.m. (Toronto time). The undersigned member (“Registered Shareholder”) of the Company hereby appoints, Kam Shah, Chief Executive Officer and Chairman of the Corporation, or in the place of the foregoing, as proxy holder for and on behalf of the Registered Shareholder in respect of all matters thatmay properly come before the aforesaid meeting of the registered shareholders of the Corporation (“Meeting”) and at every adjournment thereof, to the same extent and with the same powers as if the undersigned registered shareholder was present at the said Meeting, or any adjournment thereof. The registered shareholder hereby directs the proxy holder to vote the securities of the Corporation recorded in the name of the registered shareholder as specified herein. The undersigned registered shareholder hereby revokes any proxy previously given to attend and vote at said Meeting. SIGNATURE
